DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The return fitting 100, the water return line 200 and the interior gap 37 (line 59 of column 4). Line 8 of column 6 refers to figure 10, but there are only 9 figures. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the small holes in the face plate of claims 5,11 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,844,488 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
	The error statement of the December 19, 2018 declaration is not specific enough. For a broadening reissue, the claim that is broadened must be specified (which the declaration does) and the specific language that is not required for patentability must be stated (which the declaration fails to do). The “unnecessary limitations” must be specified.
 Claims 1-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
	Claims 7-18 are not patented claims so they should be completely underlined. Correction is required with the response to this Office action. See 37C.F.R. 1.173(d) with the note that all marked changes are relative to the patent, not the latest amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5,11 and 17 all claim that the fitting further comprises a plurality of small holes located on the face plate. The paragraph beginning on line 58 of column 6 states, “although the return fitting 100 of the present invention uses side gaps 34 and interior gaps 37, it will be appreciated by those skilled in the art that the principles of this invention may be accomplished using holes or slits.” This is the only teaching of holes in the face plate. Claims 5,11 and 17 are dependent claims with each of the independent claims claiming the side gaps for water entry. The dependent claims require the structure of the independent claims, so they require the side gaps as well as the small holes, which the specification cannot support. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 claims that the front face is formed in the face plate. Claim 7, from which claim 8 depends, claims that the front face is the termination of the curved surface of the top half of the nozzle and that the bottom edge of the front face forms the outlet hole of the nozzle. It is unclear how all of these can be possible when the nozzle and face plate are different parts. The same is true of claim 14, which depends from claim 13.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2013/0061383 to Hartmann et al. (hereinafter “Hartmann”) in view of US Patent No. 4,941,217 to Tobias et al. (hereinafter “Tobias”).
	Hartmann discloses a water return fitting (title) comprising a nozzle (30) with a circular perimeter (fig 3), a contoured outer surface along the perimeter, a top half and a bottom half. The bottom half is formed by a flat plate (the bottom vertical arrow of figure 8 ends at a plate that stops flow) and the top half is a curved surface (35) that extends forward to terminate at a flat front face (36). An outlet hole (37) is formed by a top edge of the flat plate, a bottom edge of the flat front face and side edges of the top half. A face plate (20) with a hole (23), a perimeter, and a plurality of sidewalls extending along the perimeter (fig 6) keeps the nozzle in place (fig 7). A pipe connector (10) has a front end and a back end and is in fluid communication with the water return line (200) with the interior surface of the front end contoured to match the outer surface of the nozzle (fig 7). Figure 7 shows the nozzle inserted into the pipe connector so that the interior surface abuts the outer surface with the face plate attached to the pipe connector. Paragraphs 41 and 42 describe water from the return line flowing through the pipe connector colliding with the plate of the nozzle so water is pushed through the outlet hole of the nozzle and flows out through the hole of the face plate. The water pushed out of the outlet hole of the nozzle creates a low pressure condition to draw water. In Hartmann the low pressure area draws water through louvers in mixing shell 40, instead of through gaps in the face plate. Tobias shows a jet fitting for the end of a return line to a pool with a nozzle throat 23 creating a low pressure region. In Tobias the low pressure region is formed within a mixing chamber 136 so water is drawn from the pool into the mixing chamber through openings 138 of the perimeter wall of outer nozzle plate 120. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Tobias to draw water through perimeter openings to join the water passing through the nozzle on the return line to provide an increased flow of water in the pool, including inducing a flow along the wall the return line is mounted in.  
	In regard to claim 9, paragraph 16 of Hartmann states that the nozzle can rotate 360 degrees. In regard to claim 10, the side gaps for water entry of Tobias are on the side walls of the face plate. In regard to claim 11, the gaps of Tobias are on the face plate and there are a plurality. Similarly, the mixing shell of Hartmann is the outer layer and contains a plurality of small holes to permit water entry. In regard to claim 12, see paragraph 17 of Hartmann or line 58 of column 2 of Tobias. The above analysis of claim 7 is seen to provide for all of the claimed limitations of claim 13. In regard to claim 15, paragraph 16 of Hartmann states that the nozzle can rotate 360 degrees. In regard to claim 16, the side gaps for water entry of Tobias are on the side walls of the face plate. In regard to claim 17, the gaps of Tobias are on the face plate and there are a plurality of gaps. Similarly, the mixing shell of Hartmann is the outer layer and contains a plurality of small holes to permit water entry. In regard to claim 18, see paragraph 17 of Hartmann or line 58 of column 2 of Tobias.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harder (US 2014/0101840) shows a jet nozzle for a spa with side passages for water flow. The references from the original prosecution have been considered and added to the 892 form.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JOSEPH A KAUFMAN/                   Primary Examiner, Art Unit 3993  

/EILEEN D LILLIS/SPRS, Art Unit 3993